Citation Nr: 1541799	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty from March 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  


FINDING OF FACT

The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine which medical evidence indicates is at least as likely as not aggravated by the service-connected right shoulder disorder.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have been met.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran claims entitlement to service connection for a low back disorder.  Service connection is in effect for a right shoulder disorder which was the result of an injury during a motor vehicle accident.  He has asserted two theories why service connection is warranted.  First, he claims service connection on a direct basis; that he injured his back during the accident in service and this is the cause of a current low back disorder.  Second he claims service connection on a secondary basis; that his service-connected right shoulder disorder caused or aggravated his current low back disorder.  

Service treatment records reveal that the Veteran was treated for complaints of low back pain during service in April 1967.  He was treated over a few days and service treatment records do not reveal any subsequent complaints of low back pain.  Service treatment records also show that the Veteran was in a motorcycle accident in July 1967 when he incurred a dislocation of his right shoulder.  All records related to treatment from this injury reveal that the right shoulder was injured and there are no complaints of any low back symptoms.  In October 1967 separation examination of the Veteran was conducted and clinical evaluation of the Veteran's spine was normal with no abnormalities noted by the examining physician. 

The Veteran has testified that he received treatment for back pain since approximately 1980, but that the private treatment records are not available.  

VA treatment records document complaints of low back pain on the Veteran's medical problem list dating from 2001.  

A February 2009 medical opinion from a private physician expressed a positive nexus opinion relating the current low back disorder to the service-connected right shoulder disorder on a secondary basis.  The physician specifically indicated the service-connected right shoulder disorder resulted in the Veteran no longer being able to use his right shoulder adequately for many tasks including mechanic work and heavy lifting resulting in constant stress on the Veteran's body, and most likely caused lower back pain and arthritic changes due to an uneven stress.  The private physician's opinion with respect to secondary causation is supported by rationale, specifically that the Veteran's body compensated "by placing the increased stress from the damaged right shoulder to the left shoulder and thus made all the supporting structures more porne to injury including the lower back."  This opinion was not addressed at all by a VA examiner in a March 2011 VA Compensation and Pension examination.  

The March 2011 VA Compensation and Pension examination reveals that the diagnosis of the Veteran's low back disorder is degenerative disc disease for L5-S1 which is confirmed by a 2009 magnetic resonance imaging (MRI) report.  The examiner expressed an opinion that the current low back disorder was not the result of injury during the documented motor vehicle accident during service.  The opinion was supported by rationale along with reference to specific pieces of medical evidence like the 2009 MRI report and a prior 1997 x-ray examination report showing an essentially normal lumbosacral spine.  However, the examiner's medical opinion with respect to secondary service connection was conclusory, without providing any supporting rationale and, as noted, without mentioning the February 2009 private medical opinion at all.

The private medical opinion provides the necessary probative evidence to link the current degenerative disc disease of the lumbar spine to the Veteran's service-connected right shoulder disorder on a secondary basis.  Accordingly, service connection for degenerative disc disease of the lumbar spine is warranted on a secondary basis.  See, 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).
ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


